DETAILED ACTION

Claim Objections
Claim 11 is objected to because of the following informalities:  The last limitations recites “vertical segmentation” but based on a comparison to claim 1, it should instead recite “horizontal segmentation.”  Appropriate correction is required. 


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (US Pub. No. 2016/0048837 A1).
Regarding claim 1, Jin discloses, a text recognition method, comprising: recognizing a card number from a card image by performing vertical segmentation (See Lin ¶60, “The server selects a critical point for horizontal segmentation based on the maximum value and the minimum value of the vertical coordinates of the edge points in the obtained area.” Lin’s “horizontal segmentation” is same recited “vertical segmentation.”)
and horizontal segmentation, wherein the horizontal segmentation comprises detecting a width and a location of a digit of the card number through a segmentation using a grid having a variable width  (See Jin ¶61, “In the first step (a) of identifying the number information (vertical segmentation), the server segments or divides the rectangular image area vertically based on an edge detection algorithm. Note that there is a certain space between two adjacent numbers contained in the number information, and that there are no general or consistent edge points of the space. Thus, the server uses operators to perform the edge detection algorithm on the determined rectangular area that includes the number information, and to detect edge points. The server calculates and analyzes the detected edge points based on the coordinate values of the edge points and the project features of number characters, and obtains the critical vertical segmentation point of each number image area containing identifiable numbers (e.g., numbers to be verified or identified). Subsequently, the server segments the image vertically to obtain multiple identifiable number images, such that each identifiable number image includes an identifiable number (e.g., a number to be verified or identified).” The vertical edges between numbers is considered to be a variable grid.)
based on a configuration pattern of the card number including a size and a number of digits of the card number.  (See Jin ¶58, “When the number or proportion of successfully matched pixel points reaches a predetermined threshold (e.g., the ratio of the number of successfully matched pixel points in the total number of all pixel points of the UnionPay logo image exceeds 70%), the server selects the card template corresponding to the card image as the identified card template. The server then extracts the location information of the number image area from multiple pieces of area location information included in the identified card template. Based on the extracted location information, the server can obtain the rectangular image area that includes the number information.” Where the temple’s number information size area is inherently based on size and number of digits.)

Regarding claim 11, Jin discloses, a text recognition apparatus, comprising: a camera; (See Jin ¶106, “For client devices with cameras (e.g., personal computers, smartphones, and the like), the registered card image can be obtained based on a card photographing mode.”)
a display; (See Jin ¶128, “User device 1200 can be further coupled to an optional display 1280.)
and a processor configured to:  (See Jin ¶112, “In this example, server 1100 includes a processor 1110.”)
capture a card image of a card via the camera and display the card image via the display; recognizing a card number of the card based on the card image, wherein the card number is recognized by performing vertical segmentation and horizontal segmentation, wherein the processor is further configured to detect a width and a location of a digit of the card number through vertical segmentation using a grid having a variable width based on a configuration pattern of the card number including a size and a number of digits of the card number.  (See the rejection of claim 1 as it is equally applicable for claim 11 as well.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US Pub. No. 2016/0048837 A1) in view of Kumar et al. (US Pub. No. 2015/0001300 A1).
Regarding claim 2, Jin discloses, the text recognition method of claim 1, but he fails to disclose the following limitation.
However Kumar discloses, further comprises performing a Luhn algorithm check, (See Kumar ¶40, “That is, the OCR application may extract the data from a card image, categorize a certain set of characters as a credit card number, and perform a Luhn algorithm test on the digits. If the set of digits results in an expected result, then the OCR application assesses a higher confidence that the digits were read accurately.”)
issuer identification number (IIN) check, (See Kumar ¶139, “In block 620, the OCR application 115 compares the extracted digits to an IIN database. The OCR application 115 may access a database of IINs on the user computing device 110, on a storage location on a server associated with a payment processing system 140 or an OCR system 120, or in any suitable storage location. The OCR application 115 determines if the extracted digits match any of the IINs in the IIN database. If a match exists, then the IIN number is determined to be valid.”)
a check based on multiple image frames, or a CNN mean confidence check for the recognized card number. (These alternative checking methods are not required to by the claim but prior art can likely be found if necessary.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the Luhn check and IIN check on credit card numbers as suggested by Kumar to Jin’s recognition of credit card numbers using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is to ensure that the numbers are from a valid and not fraudulent.

Regarding claim 12, Jin and Kumar disclose, the text recognition apparatus of claim 11, wherein the processor is further configured to perform a Luhn algorithm check, issuer identification number (IIN) check, a check based on multiple image frames, or a CNN mean confidence check for the recognized card number. (See the rejection of claim 2 as it is equally applicable for claim 12 as well.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662